
	
		II
		112th CONGRESS
		1st Session
		S. 215
		IN THE SENATE OF THE UNITED STATES
		
			January 27, 2011
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require oil
		  polluters to pay the full cost of oil spills, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Big Oil Bailout Prevention Trust
			 Fund Act of 2011.
		2.Oil Spill
			 Liability Trust Fund
			(a)Limitations on
			 expendituresSection 9509(c)
			 of the Internal Revenue Code of 1986 (relating to expenditures from the Oil
			 Spill Liability Trust Fund) is amended—
				(1)by striking
			 paragraph (2);
				(2)by striking
			 Expenditures and all that follows through
			 Amounts in and inserting Expenditures.—Amounts
			 in; and
				(3)by redesignating
			 subparagraphs (A) through (F) as paragraphs (1) through (6), respectively, and
			 indenting appropriately.
				(b)Authority To
			 borrowSection 9509(d) of the Internal Revenue Code of 1986
			 (relating to authority to borrow for the Oil Spill Liability Trust Fund) is
			 amended—
				(1)by striking
			 paragraph (2);
				(2)by redesignating
			 paragraph (3) as paragraph (2); and
				(3)in paragraph (2)
			 (as so redesignated)—
					(A)by striking
			 subparagraph (B); and
					(B)by redesignating
			 subparagraph (C) as subparagraph (B).
					3.Advance
			 paymentsSection 1012 of the
			 Oil Pollution Act of 1990 (33 U.S.C. 2712) is amended by adding at the end the
			 following:
			
				(m)Advance
				paymentsThe President shall promulgate regulations that allow
				advance payments to be made from the Fund to States and political subdivisions
				of States for actions taken to prepare for and mitigate substantial threats
				from the discharge of
				oil.
				.
		4.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		5.Effective
			 dateThis Act and the
			 amendments made by this Act take effect on April 15, 2010.
		
